 In the Matterof SAVAGELUMBERANDMANUFACTURINGCOMPANY,1EMPLOYERandINTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS,LOCAL 910,AFL,PETITIONERCase No. 19-RC-217.-Decided March 0.9,1949DECISIONANDORDER0Upon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin themeaning of theNational Labor Relations Act.2.InternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers, Local 910, AFL, herein called the Petitioner,and Lumber and Sawmill Workers Union, Local No. 2519, charteredby the United Brotherhood of Carpenters and Joiners of America,AFL, herein called the Intervenor, are labor organizations, claimingto represent employees of the Employer.3.The alleged appropriate unit :The Petitioner seeks a unit composed of all truck drivers, ware-housemen and helpers at the Employer's plant at Renton, Washington,excluding all other employees.The Employer and the Intervenorcontend, however, that the only appropriate unit is one embracing allproduction employees, including those sought by the Petitioner, excepttruck drivers and members of Millmeri s Union Local No. 338 2The Employer is engaged in mill . work manufacturing and thewholesale distribution of lumber and building materials. It operatesi The name of the Employer appears as amended at the hearing.*Chairman Herzog and Members Houston and Gray.2 The record discloses that Millmen'sUnion Local No. 338, chartered by the UnitedBrotherhood of Carpenters and Joiners,AFL, is not a party to this proceeding.82 N. L. R. B., No. 51.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDa plant at Renton, Washington, and maintains a distributing yard andwarehouse at Seattle, Washington.The Renton plant, with which weare herein concerned, is located in a large barn-like building, approxi-mately 45 feet wide and 150 feet long.The plant is divided into anumber of departments such as the sash department, re-saw depart-ment, glazing department, cabinet department, frame department,sticker crew,receiving department,and shipping department, all ofwhich are under the supervision of the plant's general manager.The manufacturing and processing operations are carried on at oneend of the plant.The other end of the building is designated as thestorage area or warehouse,and is used to store lumber and finishedconstruction materials.The shipping department is located in thislatter area; shipping operations are also conducted at 2 other loca-tions in the plant.The record does not disclose the present numberof employees at the Renton plant; however, it indicates that as of July1948,the Employer employed approximately 43 production employees,including those soughtby thePetitioner.The history of collective bargaining shows that the Employer andthe Intervenor have been in contractual relationship since 1941.Thefirst collective bargaining contract between the Employer and theIntervenor was executed in March of that year, and from that dateuntil 1945,the Employer bargained with the Intervenor on a single-employer basis.On February 6, 1945, the Employer joined withapproximately55 othercompaniesin theSeattle area in executinga collective bargaining agreement with the Intervenor,on a multiple-employer basis.The contract recognized the Intervenor as the bar-gaining representative of all employees,of the participating employ-ers, except"truck drivers and members of Millmen'sLocal Union338."In August 1947, the Employer and 8 other companies in theSeattle area executed a similar contract with the Intervenor,negotiatedon behalf of these employers by the Industrial Conference Board, andemployer's association.On April 1, 1948, the Seattle millwork plants,comprising the Employer and approximately 9 other firms, enteredinto the current contract with the Intervenor; by the terms of thiscontract,the Employer recognized the Intervenor as the collectivebargaining representative of "its employees,members of Local No.2519."The exclusion with respect to truck drivers and members ofMillmen'sLocal Union No. 338, contained in prior contracts, wasomitted from the 1948 contract.The unit proposed by the Petitioner would embrace three employeesall of whom are members of the Petitioner.The parties are agreedthat one of these employees, a truck driver, should be included in the SAVAGE LUMBER AND MANUFACTURING COMPANY461proposed unit.3However, the parties disagree with respect to thestatus of the other two employees, Burton Jones and Dan Shannon.The Petitioner urges that Jones and Shannon are distinguishable fromthe Employer's production employees and properly fall within theclassification of "warehousemen and helpers" set forth in its petition.In support of its unit position, the Petitioner contends further thatthese employees, not being members of the Intervenor, have been ex-cluded from coverage under the 1948 contract by the unit descriptiontherein, and, therefore, are not represented by the Intervenor.TheEmployer and the Intervenor assert, however, that Jones and Shannonare lumber handlers or laborers, and as such are already included,together with other lumber handlers employed by the Employer, inthe production unit currently represented by the Intervenor.The Employer employs approximately 10 employees in its shippingand receiving departments, including Jones and Shannon.These 10employees are unskilled workmen and are classified by the Employeras laborers.Their duties consist primarily, in handling and movinglumber, loading and unloading trucks, and crating materials for ship-ment.They have substantially the same hours and working conditionsas the Employer's other production employees.The record alsoshows that the employees in the shipping and receiving departmentsare interchanged, or shifted from one of these departments to theother, whenever the work load requires; and on occasion, when work isslack, they are assigned duties in the various other departments ofthe plant.It appears that although Jones devotes some of his time to drivinga truck, the greater percentage of his time is spent in the shippingdepartment; and that Shannon acts as a leadman in connection withvarious duties such as filling and crating orders.From the fore-going facts, and upon the entire record, we are persuaded that Jonesand Shannon perform essentially the same functions and duties asthe Employer's other lumber handlers, with whom we believe theyhave a substantial community of interests.We find no justification onthe basis of their duties, therefore, to include Jones and Shannon in aunit separate and apart from the other shipping and receivingemployees.Nor do we attach any significance to the contention based on theexclusion of these employees from the coverage of the 1948 contract.For apart from the question of whether or not their exclusion was in-advertent, as the Intervenor contends, it is clear that the Intervenoris at present willing to represent Jones and Shannon together with theother employees similarly engaged.3As noted previously,the Intervenor disclaims any interest in the full-time truck driver. 462DECISIONSOF NATIONALLABOR RELATIONS BOARDThis leaves only the truck driver in the Petitioner's proposed unit.The Board, however, does not establish units for a single employee.'We shall, therefore, dismiss the petition.ORDERIT isHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.4Matter ofG aD Radiator Service and Terrill-Phelps Chevrolet Co., Inc.,80 N. L. R. B.1308.